DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the manifold" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the manifold" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8-14, and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al, US Patent 6,539,891, in view of White et al, US Patent Application Publication 2010/0266765 A1, and Tzu et al, US Patent Application Publication 2003/0010451 A1. 
Regarding claims 1 and 19, Lee et al teaches an atomic layer deposition (ALD) device (column 1 line 26) comprising: a horizontal-flow reactor (Figure 3) in which the gas flows vertically downward from a gas distribution system (not shown) to an inlet flange 110 of the reactor, and horizontally through the reactor (See Figure 3).
Lee et al differs from the present invention in that Lee et al does not teach a gas distribution system configured to deliver gas to the reactor, the gas distribution system including a first inert gas valve configured to control a supply of an inert gas to the reactor and a first reactant gas valve configured to control a supply of a first reactant gas to the reactor through a first passageway, the first inert gas valve and the first reactant gas valve disposed directly over the reactor  within a footprint of the reactor to  a mixer disposed directly over the reactor and in communication with the gas distribution system; a common heating system configured to heat the reactor, the first inert gas valve, and the first reactant gas valve; and a gas pathway in which gas is delivered horizontally through the gas distribution system over the reactor.
White et al teaches: a gas distribution system that includes: a reactant gas valve 54 configured to control a supply of a reactant gas 24 to the reactor through a passageway 36; an inert gas valve 42 configured to control a supply of an inert gas to the reactor the gas distribution system providing inert gas valving (IGV) (Paragraph 0034) including a diffusion barrier (passageway 36) between the first reactant gas valve 54 and the first inert gas valve 42; and a common heating system 60b configured to heat the reactor 12, the first inert gas valve 42 (Paragraph 0046), and the first reactant gas valve 54. White et al also teaches the gas distribution system further comprising multiple gas flow paths 36, 40 that merge at a merger point 44a to form a common flow path 36 into the reactor, the merger point disposed directly above the reactor.
The motivation for adding a gas distribution system that includes a reactant gas valve, a reactant passageway, and an inert gas valve for each of the reactant gases supplied to the horizontal reactor of Lee et al is to control the supply of the reactant and 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the gas distribution system that includes a reactant gas valve, a reactant passageway, and an inert gas valve of White et al for each of the reactant gases supplied to the horizontal reactor of Lee et al.
The motivation for adding the common heating system of White et al to the apparatus of Lee et al is to maintain the reactor, the first inert gas valve, and the first reactant gas valve at a desired temperature as taught by White et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the common heating system of White et al to the apparatus of Lee et al so as to maintain the reactor, the first inert gas valve, and the first reactant gas valve at a desired temperature as taught by White et al.
Tzu et al teaches an ALD gas distribution system 30 that includes surface mounted valves 32a-c mounted directly to the lid 20 of the chamber 10 (Figures 1-3. Paragraph 0026).  The mounted valves include a first inert gas valve 32b configured to control a supply of an inert gas to the reactor and a first reactant gas valve 32a configured to control a supply of a first reactant gas to the reactor through a first passageway, the first inert gas valve and the first reactant gas valve disposed directly over the reactor within a footprint of the reactor and a mixer 704 disposed directly over the reactor and in communication with the gas distribution system 30. The gas distribution system 30 provides a thermal pathway between the reactor and the valves 32a-c mounted directly to the lid 20 (see paragraph 0032); and a gas pathway in which gas is delivered horizontally through the gas distribution system over the reactor via 
The motivation for arranging the gas distribution system of White et al on the lid of the apparatus of Lee et al is to reduce flow lag within the chamber's gas delivery system as taught by Tzu et al. 
The motivation for adding the mixer of Tzu et al to the apparatus of Lee et al is to mix the gases flowing through the gas delivery system as taught by Tzu et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the gas distribution system of White et al on the lid of Lee et al and to add a mixer to the apparatus of Lee as taught by Tzu et al.
	Regarding claim 2, Lee et al teaches two reactant gases (Figure 2A), therefore the combination of Lee et al and White et al would include: a second reactant gas valve configured to control a supply of a second reactant gas to the reactor through a second passageway; and a second inert gas valve configured to control a supply of an inert gas to the reactor. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
	
Regarding claim 3, White et al teaches that the first inert gas valve 42 is configured to deliver the supply of inert gas to the first passageway 36 at a first location 44a upstream of the reactor 12.
Regarding claim 4, White et al teaches the gas distribution system includes a first backsuction line 46 in flow communication with the first passageway at a second 
Regarding claim 5, White et al teaches the first backsuction valve 56 being configured to control the application of suction to the first backsuction line 46.
Regarding claim 6, Tzu et al teaches the first and second reactant gas valves, the first and second inert gas valves, and the first backsuction valve are mounted, directly or indirectly, to the reactor.
Regarding claim 8, White et al teaches a controller 62 configured to control the first and second reactant gas valves and the first and second inert gas valves to accomplish a sequence in which a vapor phase pulse of the first reactant gas is provided to the reactor, an excess of the first reactant gas is removed from the reaction chamber, a vapor phase pulse of the second reactant gas is provided to the reactor, an excess of the second reactant gas is removed from the reaction chamber, and in which the providing and removing steps are repeated until a thin film of a desired thickness is formed.
Regarding claim 9, the gas distribution system of White et al includes reactant valves and backsuction valves configured to provide inert gas valving (IGV). (Paragraph 0034) Lee et al teaches a plurality of reactants. Thus the combination of Lee et al and White et al teaches a plurality of reactant gas valves and the plurality of backsuction valves include valve seats. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
	
Regarding claim 10, Lee et al teaches the gas distribution system defines multiple reactant flow paths merging at a merger point to form a common flow path into the reactor. 
Regarding claim 10, White and Tzu et al teach that the reactant and backsuction valves include valve seats.
Regarding claim 11, it was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A)) The apparatus of Lee et al, White et al, and Tzu et al having the length of the distance between the valve seats and the merger point being between about 10 mm and 100 mm would function the same as the claimed apparatus. Therefore, the claimed device is not patentably distinct.
Regarding claim 12, White et al teaches that the plurality of reactant 54 and plurality of backsuction 56 valves are rated for operation at a temperature of at least 220°C because they are located inside the reactor heated zone which can be heated to 400 °C. (Paragraph 0046)
Regarding claim 13, White et al teaches a common heating system 60b configured to heat the backsuction valves 56.
Regarding claim 13, Tzu et al teaches a common heating system configured to heat valves.
Regarding claim 14, the combination of Lee et al and White et al teaches a manifold (formed by lid 100 and gas flow control plate 140 of Lee et al) downstream of and in fluid communication with the reactant and backsuction valves (combination of Lee et al and White et al), the manifold being disposed over the reactor (area between bottom of gas flow control plate 140 and top of substrate 150).
Regarding claim 14, Tzu et al teaches a manifold 34 downstream of and in fluid communication with the plurality of reactant gas valves 32a-c, the manifold being disposed over the reactor.
Regarding claim 16, Lee et al teaches that the lid 100 is the top of the manifold and Tzu et al teaches mounting the valves on the lid, therefore the reactant and backsuction valves are mounted on the manifold.
Regarding claim 17, White et al teaches the gas distribution system includes a first filter mounted over the reactor, the first filter being configured to filter a supply of a first reactant gas before it enters the reactor. (Paragraph 0046)
Regarding claim 18, Lee et al teaches a diffuser (formed by lid 100 and gas flow control plate 140) disposed over the reactor (area between bottom of gas flow control plate 140 and top of substrate 150), the diffuser being configured to receive gases from the gas distribution system and deliver a broadened flow to the reactor downstream of the diffuser for horizontal flow through the reactor.
Regarding claim 18, Tzu et al teaches the mixer 704 disposed between the diffuser 36 and the manifold 34, the manifold 34 mounted to the diffuser 36 by way of the mixer 704. 
Regarding claim 19, Lee et al, White et al and Tzu et al are discussed above and teach an atomic layer deposition (ALD) device comprising: a horizontal-flow reactor (Lee et al); a gas distribution system configured to deliver gas to the reactor (White et al), the gas distribution system disposed over the reactor (Tzu et al), the gas distribution system including reactant valves and backsuction valves (White et al 54, 56) configured to provide inert gas valving (IGV) (White et al); a diffuser disposed directly over the reactor, the diffuser being configured to receive gases from the gas distribution system and deliver a broadened flow to the reactor downstream of the diffuser for horizontal flow through the reactor (Lee et al); a mixer disposed between the manifold and the diffuser, the manifold mounted to the diffuser by way of the mixer (Tzu et al); a common heating system (White et al 60b) configured to heat both the reactor and the reactant and backsuction valves; and a gas pathway that delivers gas vertically downward from the gas distribution system to the reactor and horizontally through the reactor (Lee et al Figure 3).
Regarding claim 20, White et al teaches that a filter is disposed directly over the reactor (Paragraph 0046).
Regarding claim 21, White et al and Tzu et al teach that the valve is positioned sufficiently close to the reactor so as to be heated by the reactor's heating system and to avoid condensation of a reactant gas without any separate heating system (White et al Figure 1a, Paragraph0046; Tzu et al paragraph 0032).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al, White et al, and Tzu et al as applied to claims 1-6, 8-14, and 16-21above, and further in view of Schmidt et al, US Patent Application Publication 2005/0092247 A1.
Lee et al, White et al, and Tzu et al differ from the present invention in that they do not teach that the gas distribution system and the reactor are positioned within a vacuum chamber.
	Schmidt et al teaches a gas distribution system 202 and the reactor 200 are positioned within a vacuum chamber 100.
The motivation for placing the gas distribution system and reactor of Lee et al, White et al, and Tzu et al in a vacuum chamber as taught by Schmidt et al is to isolate the gas distribution system and reactor from the ambient atmosphere and control the environment around the gas distribution system and reactor.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to enclose the gas distribution system and reactor of Lee et al, White et al, and Tzu et al in a vacuum chamber as taught by Schmidt et al.
Terminal Disclaimer
The terminal disclaimer filed on September 11, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,388,492 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Allowable Subject Matter
Claims 22 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The atomic layer deposition (ALD) device as claimed in claim 22 was not found in or suggested by the art, specifically, a horizontal-flow reactor; a gas distribution system configured to deliver gas to the reactor, the gas distribution system including at . 
The Examiner notes that adding the limitation “a gas pathway in which gas is delivered horizontally through the gas distribution system, the manifold, mixer, and the diffuser over the reactor, vertically downward from the gas distribution system, the manifold, mixer, and the diffuser to an inlet flange of the reactor, and horizontally through the reactor” will place the claim 19 in condition for allowance. 
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.  
In regard to the argument directed to claim 1, the Examiner disagrees. As discussed above, Tzu et al teaches the use of a mixer between the gas distribution system and the diffuser.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716